SIDNEY L. SEGALL, Judge.
Judgment is rendered in favor of plaintiff in the sum of $75, plus $4.98 costs. The evidence is legally sufficient to establish liability on the part of defendant Eleanor Sabin.
*207Final judgment based on a motion for directed verdict was heretofore entered in favor of the defendant B. S. Austin, D.V.M.
After careful examination and consideration of the issue presented, the evidence compels a finding that the seller (owner) expressly warranted the soundness of the dog purchased by plaintiff. The credible evidence shows that defendant (seller) told plaintiff (buyer) that the dog was in good health — and had just had a puppy shot.
The issue is governed by the analogous principle of law applied in W. H. Hay & Company v. Pierce, 8 Tenn. App. 438. There it was held that the representation of a seller that an animal had been vaccinated is an affirmative fact which has a natural tendency to induce the buyer to purchase.
The same principle was applied in Tuttle v. Brown, 4 Gray (Mass.) 457. There the court held that a statement by the seller, even though made after the sale, in response to an assertion by the buyer “you said the cow was all right”, is evidence of an admission by the seller of a warranty at the time of sale. See also: 77 C.J.S., Sales, §330, page 1187; 46 Am. Jur., Sales, §292, page 567.